                                                                                                                                                                                '                                                                                                                                                                                                                                     .                '                                .
                                  ,                                                      '                                                                                                                                                                .        .


                                           Case 1:18-cr-00025-JPJ-PMS Document 1135 Filed 05/26/20 Page 1 of 5 Pageid#: 14272                                                                                 .



                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                            n                                       ts'
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                        .u...-o
                                                                                                                                                                                                                                                                                                                                                              .w ..
                                                                                                                                                                                                                                                                                                                                                                    v', 'hoe$
                                                                                                                                                                                                                                                                                                                                                                            c
                                                                                                                                                                                                                                                                                                                                                                              cu-                                                                                                                           .
                                                                                                                                                                                                                                                                                                            .S/l
                                                                                                                                                                                                                                                                                                              -                                                                                                                                                 C#U'R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    rY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,k):s..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J..
                                                                                                                                                                                                                                                                                                     .,'- - 1
                                                                                                                                                                                                                                                          ! Xh'   . 2.
                                                                                                                                                                                                                                                              p'n t  f.
                                                                                                                                                                                                                                                                      Jv)    ..1-ER
                                                                                                                                                                                                                                                                                 4:f.
                                                                                                                                                                                                                                                                                    9 OtFFlOj
                                                                                                                                                                                                                                                                                    '         E.,''rQ;
                                                                                                                                                      '                                                                           '
                                                              '                                                                                                                                                                                                                                      ,                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                          .

                                                                                                                        '
                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                          A-p
                                                                                                                                                                                                                                                            't lt-h't.%.' c
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                           -z -1 <-
                                                                                                                                                                                                                                                                                  k t
                                                                                                                                                                                                                                                                                    V'
                                                                                                                                                                                                                                                                                      .v
                                                                                                                                                                                                                                                                                       J
                                                                                                                                                                                                                                                                                       . AT AB  N  G D       , A                                                                                                                           '            .   '        <. %.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -''-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             't''?
                                                                                                                                                           .                                                                                                                                    FILED .
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                     MA7 '6 2020
                                                                                                                                                                                                                                                                                                                                                                                               ' -'-j
                                                                                                                                                                                                                                                                                                                                                                                                    t-'
                                                                                                                                                                                                                                                                                                                                                                                                      -                                                                                             -
     '
                                                              .
                                                                    '
                                                                    vh                                        W k&                                                                                                     à.                                                                                                                                                    JULIAC DUDLEY,CLERK          .
         '
             x
             y '     '
                                                                                 ,
                                                                                 j-
                                                                                  )
                                                                                  l?
                                                                                 ty
                                                                                  s,
                                                                                   jk
                                                                                    w
                                                                                    ;
                                                                                    *-.
                                                                                        (y;j.
                                                                                      >:ç
                                                                                              l
                                                                                              k
                                                                                            î..
                                                                                              .  .(jt..>,jsj
                                                                                              j(.(         2
                                                                                                           x, ..
                                                                                                            k.(
                                                                                                              ,-.               xs.                  . -.-                                  .                 .
                                                                                                                                                                                                                                                                                                             '-          .                           .                       jjy,
                                                                                                                                                                                                                                                                                                                                                                                j,,.                                                       -
             .            .

                                                                                                 .                                                                                                                                                                                 .                                                                    .                                    oupu.
                                                                                                                                                                                                                                                                                                                                                                                                 rv CLERK
                     '

                                                                    - N?j'%x.
                                                                    .
                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                               ('7q-o
                                                                                                                                                                                                                                                                                                (-  ., .
                                                                                                                                                                                                                                                                                                       y.o..jsq, , .y
                                                                                                                                                                                                                                                                                                       k                          .                 , ..                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                      jj g gg g$.jjg... . -. . -..                      ...
                                      '                                                                                                                                 ,                                                                                                                                   !k
                                                                                                                                 '                                                                                                                                                                                                                                               '
                     t
                     !                                                   k)v                                                                                   )                                                                                                                                                     .                                          .                                                                                                                           .
                                                                         '
                     !                                                   kl
                                                                          .X
                                                                           : .,.q 'J''.î-'s.g.-..rx,
                                                                                                   .
                                                                                                   -.
                                                                                                    t.é''
                                                                                                        xi-                                                                                                                                                       ''
                     :                                                               c   t;
                                                                                          :-Y '
                                                                                              L'
                                                                                               JQ-.
                                                                                                  -
                                                                                                  't l...
                                                                                                        Q.t !,
                                                                                                             -4 .                                                                                    . .-                                                         ..                                                 . ,,                                                .                                                        .. -.                                             .

             '                                                                                                                                              <k                                                                                                                                                                                                                                                                                         .        rj
                     ,.                                                                          .
                                                                                                                                                           (%Njg.jjjgjjuï r
                                                                                                                                                                          j.
                                                                                                                                                                           -x.
                                                                                                                                                                             ->
                                                                                                                                                                              arjk
                                                                                                                                                                                . ..                     ..            ..              .                  . .              .       '
                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                               klU'
                                                                                                                                                                                                                                                                                                  j('
                                                                                                                                                                                                                                                                                                    yjks.- 'k'-
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                              U-t'(''
                                                                                                                                                                                                                                                                                                                    )-jk
                                                                                                                                                                                                                                                                                                                       .jt'
                                                                                                                                                                                                                                                                                                                          t$.
                                                                                                                                                                                                                                                                                                                            àWtSS'
                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                 -.)t1*
                                                                                                                                                                                                                                                                                                                                      -ïïCV.            '                                                '            '       .            '       > . ..       ..      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '   U

                     9                                                                                                                                                      .                                                                                                                  '                                                                                                                                                                        .
                     j                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                     :                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                     :
                     ,                                                       ('(N
                                                                                ,a'
                                                                                  xt.
                                                                                    (
                                                                                    )
                                                                                    ' tac7
                                                                                         ur';!                                                                                          -
                                                                                                                                                                                                                  -
                                                                                                                                                                                                                  taon                                                         .           é.* .) y
                                                                                                                                                                                                                                                                                                  o
                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                  .a)-.
                                                                                                                                                                                                                                                                                                      zk
                                                                                                                                                                                                                                                                                                       -'
                                                                                                                                                                                                                                                                                                        ..2 (:
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                             4
                                                                                                                                                                                                                                                                                                             tt
                                                                                                                                                                                                                                                                                                             . q 0-                                                                                                                                                                     .
                                                                                                      4 :) A-c, C
                                                                                                                v
                                                                                                                't
                                                                                                                 -ïêt +'h'Ai%                                                                                                                                                                                                                               ï
                                                                                                                                                                                                                                                                                                                                                            'Ant
                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                               s,Yt
                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                  C7,
                                                                                                                                                                                                                                                                                                                                                                    'r'x).Q
                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                          -;'
                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                            '- '
                                                          '        '


         .           .
                                                                             ïRU-1A%'
                                                                                    ï'
                                                                                     )ï
                                                                                      'b/...cfjo
                                                                                               --
                                                                                               '$4v
                                                                                                  ubt
                                                                                                    's'                                                                                                                       .
                                                                                                                                                                                                                                      .. .                    .                                         . -                             -
                                                                                                                                                                                                                                                                                                                                      . .                                .. ..                    .:                      .           .            .        .        .. -                       .
                     '                                                       i-,
                                                                         '..u, +.& .,
                                                                                    '.. '/.                                                                         a çt . . . ,'
                                                                                                                                                                    .           -.,. . ,...(k,....                                                                                                      .
                                                                                                                                                                                                                                                                                                          py ,j ,. .,
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                    j.,
                                                                                                                                                                                                                                                                                                                      N.                                          jt. . , j.     ,
                                                                                                                                                                                                                                                                                                                                                                                     .   t.
                                                                                                                                                                                                                                                                                                                                                                                             .
     .               '
                                                                             :
                                                                             '
                                                                             q1
                                                                             .
                                                                                .ù.   î
                                                                                      'ctckî
                                                                                           ..!)(((-.
                                                                                                   ;.
                                                                                                    t
                                                                                                    '
                                                                                                    $ /t   '
                                                                                                           n (kY'        ktv
                                                                                                                           pk
                                                                                                                            r
                                                                                                                            -x i-ti    ym'tjk  m,;
                                                                                                                                                 .,
                                                                                                                                                  .
                                                                                                                                                  1. l
                                                                                                                                                     qe-yu' l
                                                                                                                                                            '7j
                                                                                                                                                              , ..--..
                                                                                                                                                                                                         . ''

             ''j
               J ' 6'                                             '' '       j
                                                                             '
                                                                             g qc.
                                                                                 k',t  -,
                                                                                        .
                                                                                        j,,.
                                                                                           '
                                                                                           y
                                                                                           .
                                                                                           ,
                                                                                           L,.
                                                                                             y'
                                                                                              k-îy
                                                                                                 .
                                                                                                 -y c';st.-'L..,LAI JXh.
                                                                                                                       -'kk-x
                                                                                                                        .   uc)
                                                                                                                              .
                                                                                                                              4'''.
                                                                                                                                  t.,.!3..Lk7,
                                                                                                                                             .. V''
                                                                                                                                                  '
                                                                                                                                                  ;
                                                                                                                                                   t..
                                                                                                                                                  (''
                                                                                                                                                     $'
                                                                                                                                                     '% k.,* . ...r..                   /' ,
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                   '                                                     '$             '
                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                         <                                            ..
h                                     .
                                      :           a                          !
                                                                             j
                                                                             '
                                                                             y
                                                                             ,'' ' ...                           .,(   .j.r'.
                                                                                                                        ..            (j
                                                                                                                                       :         .        1..s.;. j
                                                                                                                                                                  2                     t
                                                                                                                                                                                            $.
                                                                                                                                                                                                     .
                                                                                                                                                                                                     .              ..,
                                                                                                                                                                                                                   . .j
                                                                                                                                                                                                                      ....
                                                                                                                                                                                                                      . ..
                                                                                                                                                                                                                                                                        i,
                                                                                                                                                                                                                                                                  ....... .
                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                   . .      jy.ss... .                  .                   . .y
                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                ,.   ...;,
                                                                                                                                                                                                                                                                                                                                                                         .               ,
                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                    , . .,
                                                                                                                                                                                                                                                                                                                                                                                                                  . .                                                                                   .
                                                                                                                                                                                                                                                                                                    ..,          ,



     .
               !
               E
                ..... .. .j
                     '
                          '-)k)
                              .yr.%''
                                    u)tkn,;,.  i ..  ,. .S.     -I,
                                                                  d
                                                                  k
                                                                  ').C,.' ...U 'ï
                                            ..' . ''.- --.. . ... è:-
                                                                                s .
                                                                                  ,
                                                                                  ) .. 'z... .,. . .. .
                     !
                     ,

                                                                                    t
                                                                                    )
                                                                                    .
                                                                                    ;,
                                                                                     k)'
                                                                                       $.,k.)t,  .- A-
                                                                                              tknh      .t..,.A.
                                                                                                               .-h'.kQ yQ--t-c?.kz-7j ,j
                                                                                                                '
                                                                                                                        .
                                                                                                                            . .
                                                                                                                                        .'xko.  o.,,
                                                                                                                                                   .j q,k.jyt-  yj
                                                                                                                                                                x,
                                                                                                                                                                 a
                                                                                                                                                                 ., . . .   .
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                  :..
                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                  : .                                            ..

                     j
                     '
                     .                                                           . '.l .U.k .yt'. .
                                                                                 lîZ         .     V.1Qt.
                                                                                                        $
                                                                                                        . b'O.
                                                                                                             o. .   CO.
                                                                                                                      .,..k,.?!y '
                                                                                                                                 .  .C j ).juC Ny....
                                                                                                                                           ;,' j
                                                                                                                                             ,
                                                                                                                                                    yJ
                                                                                                                                                    j
                                                                                                                                                    ..,
                                                                                                                                                     .
                                                                                                                                                      jyyys.y.j. jy.y ,. . ..... .
                                                                                                                                                           .
                                                                                                                                                                                                     ..             e
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                              .. -,..
                                                                                                                                                                                                                                .     :.
                                                                                                                                                                                                                                                      . .
                                                                                                                                                                                                                                                                  ..E .
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                 . .- .
                                                                                                                                                                                                                                                                                                                         ..             .
                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                    .                    .
                                                                                                                                                                                                                                                                                                                                                                                                              .

                                                                                                                                                                                                                                                                                                                                                                                                              .                       .


                     )                                                       t                                                                                      %;'                                       '              ..              4-                                '                                              .' ''-.'%!'                                     '
                     E
                     ,- . . .                                 .              .
                                                                                 tt'h .Cu'
                                                                                                     .

                                                                                                                            ,.           ïnC.g
                                                                                                                                         .
                                                                                                                                                  rC4Y.'
                                                                                                                                             -..ï e-   lpk .j
                                                                                                                                                            e-
                                                                                                                                                             z..0-k
                                                                                                                                                             .    cs
                                                                                                                                                                   g.gx - x.;,
                                                                                                                                                                             j
                                                                                                                                                                             ,',:L
                                                                                                                                                                             .   ;(
                                                                                                                                                                                  '
                                                                                                                                                                                  V  -(R
                                                                                                                                                                                  .. .
                                                                                                                                                                                     - Jy
                                                                                                                                                                                        z'
                                                                                                                                                                                         -.-..,..... . .                                                                   !                                                      '
                                                                                                                                                                                                                                                                                                                                  '.,                           .



             ..
                     '.
                     j .
                              .
                                           . ..                              kjo -
                                                                                 ' . .A..-
                                                                                         .t
                                                                                          '.x.a-I?-h:
                                                                                                    . t -
                                                                                                        on -.A-to1 tk
                                                                                                                    ..
                                                                                                                     x ct
                                                                                                                        ar
                                                                                                                         x'- . c.,
                                                                                                                                 x.g
                                                                                                                                   '
                                                                                                                                   .-
                                                                                                                                    A.'..--, -.-.. .
                  i
                  j
                  1
                                                      -
                                                                         '
                                                                                 .(.7.                              .   k)
                                                                                                                        .-0
                                                                                                                          ..L. .
                                                                                                                                         '
                                                                                                                                                 .                         r-C.'Lu-'
                                                                                                                                                                        -.-ï       -,
                                                                                                                                                                                   .
                                                                                                                                                                                   !
                                                                                                                                                                                   k .
                                                                                                                                                                                       .
                                                                                                                                                                                       1% g
                                                                                                                                                                                          r>'
                                                                                                                                                                                          i .
                                                                                                                                                                                            $'A-r
                                                                                                                                                                                                'R.
                                                                                                                                                                                            ' '..
                                                                                                                                                                                                  -.-,  .-
                                                                                                                                                                                                     g--î =,tj.yt
                                                                                                                                                                                                               ...-.,N,;'
                                                                                                                                                                                                                        ./tt?g
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                l ' .'.'.
                                                                                                                                                                                                                             y.
                                                                                                                                                                                                                              ,u
                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                               I(
                                                                                                                                                                                                                                ..y
                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                   g.(j4
                                                                                                                                                                                                                                       -- .--.-.-...
                                                                                                                                                                                                                                             -.
                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                             .




                  2
                  -
                  é-  .
                      --...-     . ..
                                    -
                                    .-
                                     '
                                     -
                                     ;-
                                      ï
                                      '
                                      j t'
                                      .
                                      s      .cst
                                                xy.-. o  ...ïot sjn..  ? j.
                                                                          gsc...y
                                                                                . .
                                                                                  .-o-j .'jq.
                                                                                            , .wj- &.. . .... ... .
                                                                                                     .

                  .
                  !            ,t N t . (    ,,    . .-                          .     . - ..       .s -
                  .              cu %n. ,-.. cu- teo-sc-      .k,
                                                              .
                                                                     kknhe q (.
                                                                -.4r.,             ..t-.4.k-
                                                                                           0svl.,
                                                                                           ,     .. -
                                                                                                    ,..
                                                                                                      ,.
                                                                                                       u,--...
                                                                                                             --.-. ..--...                                      ,               .           ..            .. .
                                                                                                                                                                                                                                                              . ,-- . , ..
                                                                                                                                                                                                                                                                     ,

                                                                                     '

                                          ()t- 1-       '/a.. .. ç(     ?
                                                                        -.
                                                                         -y
                                                                          '
                                                                          .
                                                                          z
                                                                          J-(
                                                                            .k
                                                                             , b
                                                                               ro.,
                                                                                  -.
                                                                                   ,-
                                                                                    .
                                                                                    -
                                                                                    .C
                                                                                     .
                                                                                     >'.
                                                                                       '
                                                                                       r. .     $'                                                                                                                                                                                                                                                                                                                '
                 .
                  2
                  j
                  J.
                   ..
                    . .  ...
                           . .  .
                                . C
                                  .
                                  (
                                  L
                                   s ''k).-
                                    ).
                                     (
                                     ..
                                      r
                                      y
                                      (j.y
                                         ..
                                                  7 ... t                                                                  j ,
                                                                                                                                 .
                                                                                                                                         x..
                                                                                                                                              .. -
                                                                                                                                             .,
                                                                                                                                            . . .
                                                                                                                                               .  .
                                                                                                                                                               ,.                                                                                 ,
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                    , . .. .                          .           .       .. ....- ... -. - -.... .. .-- - .                        -       -   . .-
             .

             '1 - j                                        y               s..       (
                                                                                     ,j
                                                                                      .,y.
                                                                                       y  y.y.,    jy
                                                                                                    j
                                                                                                    ..
                                                                                                     j ,,     y.
                                                                                                               m
                                                                                                               ,
                                                                                                               :y
                                                                                                                t,ymj y
                                                                                                                      .
                                                                                                                      y.
                                                                                                                       a
                                                                                                                       ,.
                                                                                                                        jj,
                                                                                                                          .y;
                                                                                                                            .
                                                                                                                            j
                                                                                                                            x
                                                                                                                             ,(..j gy
                                                                                                                                    g
                                                                                                                                    ,,
                                                                                                                                     ,
                                                                                                                                       ..
                                                                                                                                        yj,.j;
                                                                                                                                             ..y ,.ajy sy
                                                                                                                                                        .y.        ,.
                                                                                                                                                                     j          .
                                                                                                                                                                                                                                                                                                                                                                                                                                           .

                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .


                                                      .. .: ... v. ,.$,ys , ., . ,,,)j:
                                                          '
                                                          1.-C   - .
                                                                   .-
                                                                    .(:.
                                                                       i'
                                                                        r
                                                                        .
                                                                        '
                                                                        l
                                                                        ,.h
                                                                          .-
                                                                           ,
                                                          '
                                                                                 .                                                               '-                                                                                                                                                                                                                                                                                    -
                                              .                                                                                                                                                                   ..... -

             ..!,..                                                                                            ry.,.r-. ,.:-.
                                                                                                                            !. ;.,.,....,....
                                                                                                                                            N
                                                                                                                                            '
                                                                                                                                             ,
                                                                                                                                             .


                                                                                                                                             ?
                                                                                                                                              .
                                                                                                                                              '
                                                                                                                                              k
                                                                                                                                                .
                                                                                                                                                ê*
                                                                                                                                                  y ,
                                                                                                                                                    . .
                                                                                                                                                      .,;
                                                                                                                                                        ..
                                                                                                                                                         ,
                                                                                                                                                         ..
                                                                                                                                                          -
                                                                                                                                                          ,-. .
                                                                                                                                                              ..
                                                                                                                                                               .
                                                                                                                                                                 . ..j              . ..         .       .             .              ., . . ,
                                                                                                                                                                                                                                         .

 '
             '.   i
                  l
                  !
                                                          Ct
                                                          j
                                                            .
                                                            -)o
                                                           :,
                                                              -
                                                              'k-
                                                               -
                                                              '.
                                                              .
                                                                 !
                                                                b1
                                                                  '
                                                                  x i'
                                                                     y.
                                                                      a kt(n')
                                                                             l.'v...,-
                                                                 ) L drû ' . ,-' y
                                                                         .   :
                                                                                        .
                                                                                        -.
                                                                                         ,;.,,    .
                                                                                                  1 A-   .$
                                                                                                          -  .,
                                                                                                              '''-
                                                                                                              .          0. -
                                                                                                                            9 h
                                                                                                                              '     t'nq c
                                                                                                                                         z <       ) k-.
                                                                                                                                                       $1,/. . '
                                                                                                                                 ;i x' : - a ': -1 r ) C , ..
                                                                                                 . : . : ..jr J f . . . j/ry. tJ.(           -
                                                                                                                                                                  -..t
                                                                                                                                                                     j
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                            - ,  . .
                                                                                                                                                                                                                                     . ,.
                                                                                                                                                                                                                                             .        .
                                                                                                                                                                                                                                                                               .-
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                       , ...,-
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                           '.
                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                      .. .

                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                     '

                                                                                                                                                                                                                                                                                                                                                                     .                   -
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                          ,,., r:....,-.    j ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                       -'
     .                                                                                                   ....
                                                                                              iq..; k. .,q.     . . .
                                                                                                                                        y ..,hj
                                                                                                                                           ' '>- jj   .             .               .           ..                                                            .,
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                    :           ,                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                  .. . .. ,                  .,    , v
                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                             -.
                  i                                                                                                                                                                              '

                  2               .

                                      !
                                      j
                                       .. .       .       ï-t
                                                            h.cj 'h.tc)ï
                                                                       cx' jti
                                                                             '
                                                                             i
                                                                             j
                                                                             ;
                                                                               'A -''()o, kq,.b(thar  -tzkhj'sI
                                                                                                      '  ,
                                                                                                         .
                                                                                                                 .
                                                                                                                 i-
                                                                                                                  .
                                                                                                                  ,
                                                                                                                  n,-(: .
                                                                                                                        )-(-k
                                                                                                                            .. ).# yl.cook-c46
                                                                                                                                 .                                 .
                                                                                                                                                                     l          .
                                                                                                                                                                                .
                                                                                                                                                                                                         ..
                                                                                                                                                                                                              .     .

                                                                                                                                                                                                                                                                  .!
                                                                                                                                                                                                                                                                   .                                    .
                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                        .. ;
                                                                                                                                                                                                                                                                                                           /
                                                                                                                                                                                                                                                                                                           '.,                                              ,
                                                                                                                                                                                                                                                                                                                                                            .. , N
                                                                                                                                                                                                                                                                                                                                                                    . .


                                                                                                                                                                                                                                                                                                                                                                 .' #
                                                                                                                                                                                                                                                                                                                                                                    ..,,
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                         ,                      .               .. , ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                      lx                                        j
'
                 '
                 y                    %'                                 , -7i(k.
                                                                                j..
                                                                                  ()$ t.
                                                                                  *'
                                                                                   .                                                                           .                        ' '.                                                                  , ....                                    . .. . ..                                                                    '                        .           ,. '....... ., . . .. g
                                                                                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
.                J                                                     . '             J         ..
                                                                                                                            .
                                                                                                                                     ' -.                                                                                                                                                                                               .                           .                    .''                                               '                .                   .                       j   .
. .                                                                                                                                                                                         .                                                                                                                                                                                                                                                                               .                           k
                                                                                                                                                           '                                                       .
 .


                                                                                                                                                                                                                                                              '                                                          ,                          . .                              '       ..                                   .
                                                  .
                                                                                                                                                                                                                                                                                                                     1                  ,                             .                          1                        â
                                                                                                                                                                                                                                                                                                                                                                                                                          .
Case 1:18-cr-00025-JPJ-PMS Document 1135 Filed 05/26/20 Page 2 of 5 Pageid#: 14273




                                                                                          'h


                                                                                     UJ




                                                                                               u
                                                                                                   l-tu r
                                                                                                        l
                                                                                                        yvb
                                                                                                          '-'
                                                                                                            t-.%'tac
                                                                                                                   .kh

      .     ky x           .,
                            -

            jj)(lt.jj,.j.g,.'k yyx.j'ja cy.
                                .   .       .. .                .

                                                                    '

       ..   ul
             .ykt îo aî-f-S,A
              sz
               '       -

                           -            .
                                        .          -.
                                                   .        .   .
                                                                    .,       '
                                                                             .. .   .)
             ï,#c-kmoo j
            Gt     .
                       'jat (i
                             . o.sr                     -
                                                                         .




                                                                                                            ,çkt') è (
Case 1:18-cr-00025-JPJ-PMS Document 1135 Filed 05/26/20 Page 3 of 5 Pageid#: 14274



                                                                                                                                                                                                                                                       >-thA   '
                                                                                                                                                                                                                                                    v
                                                                                                                                                                                                                                                    w* h
                                                                                                                                                                                                                                                       rz
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                          --.
                                                                                                                                                                                                                                                            /t' .


        '


                       î
             c  -.Qb-
             -u(.
                A   k'
                     h'ct
                        -vrk$ tk 'kl7-t
                               fr .
                                      -C
                                       '
                                       R-
                                        k?.t.-Ai '
                                                 (-'fk
                                                     'C)
                                                       -oî (1tï
                                                              .t
                                                               3-    *i
                                                                      !
                                                                      -                  ..
                                                                                                                            -.
                                                                                                                                                            lkhti                                                           .
             .---'-
                  hh
                   )
                   -'
                    (::q
                       :2, 'ht kb:                    ''--
                                                                 .        .
                                                                           -
                                                                           ik
                                                                            hqk
                                                                            k----l--   -.,,
                                                                                   tt !$  ,            $'       t'L' r- ,,--
                                                                                                              j:.(
                                                                                                         (,.,.-
                                                                                                        -'
                                                                                                         -    q  -
                                                                                                                 q;
                                                                                                                  k(t
                                                                                                                 .. )
                                                                                                                    --
                                                                                                                     .9
                                                                                                                      . )
                                                                                                                        r)
                                                                                                                      :('
                                                                                                                        -
                                                                                                                        .
                                                                                                                        --l
                                                                                                                         jt
                                                                                                                          .-
                                                                                                                          -
                                                                                                                          ;;
                                                                                                                           à'
                                                                                                                            i'1
                                                                                                                          .. .k( --,
                                                                                                                                   -(
                                                                                                                                    3
                                                                                                                                    :--.4
                                                                                                                                        L
                                                                                                                                        ,
                                                                                                                                        -
                                                                                                                                        (
                                                                                                                                        :--
                                                                                                                                         .y
                                                                                                                                          h
                                                                                                                                          (
                                                                                                                                          .
                                                                                                                                          r(
                                                                                                                                           '
                                                                                                                                           )
                                                                                                                                           .
                                                                                                                                           --
                                                                                                                                            'î
                                                                                                                                             k
                                                                                                                                             y-.-
                        - .'                      !                                                                              '                                                                             W*q
                         >.
                    ..
                    !)kv t- s.t
                            v o-
                               : -y
                               .  ,
                                  '
                                  -t(
                                    .
                                   ,.q?
                                     .
                                    -.
                                      .-
                                       j.. .
                                           (..
                                           y )j..(
                                                 0.
                                                  -  - ou '$.j
                                                  ./-.       -
                                                             (ct,
                                                                ..
                                                                 o,'h
                                                                    l-#(
                                                                       xcq;r..)7j
                                                                                k
                                                                                -
                                                                                                                     .-q;
                                                                                                                      .
                                                                                                                                                                                                                        .

            u.
                 )
                 k
                 s
                 .
                 '.'
                   q.'y
                      '
                      /
                      s
                      /''
                      ' o
                        'vk* . tv't
                         .-
                          .       '
                                  )
                                  '
                                  *
                                  .
                                  '
                                  .,t
                                    r
                                    .- (-c  h,tcï
                                                --
                                                 àïonuèo'
                                                        ,,
                                                         Y. $w%.''$
                                                                  -k7 l nt&,$)
                                                                          '              N.
                                                                                         '           ''.
                                                                                                     . '.
                                                                                                        ''''-        ,
                                                                                                                          '
                                                                                                                     . v. .               'F' %'...         . .J . .
                                                                                                                                                            1      .z
                                                                                                                                                                    .                          '''.'
                                                                                                                                                                                                   <'
                                                                                                                                                                                                    .
                                                                                                                                                                                                      - --''''''
                                                                                                                                                                                                       .                            .   .



             h'k7l. ïaosi ($.ù t-t
                 :';
                                           '
                                           nkoz-flfklriçul
                                                         x (>-- :(-j :
                                                                                     -()k,r% O?'t'--
                                                                                                 -.
                                                                                                 *12
                                                                                                         k-
                                                                                                                                     A'                                     '
                                                                                                                                                                            .
                                                                                                                                                                                                              ,
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            .

                                         g.                                                                                                                    .j                                                  ,

            (aavh tkAî      .'
                             ).'
                               i. -''
                                    -
                                    kb7  .Nckh f'
                                          .         tthC- %'t(           ).ïck.
                                                                              Yt't)tr7 b                                                                                                                - .    -.
                                                                                                                                                                                                                                s.. ,

            t-h%r xi
                   .
                   ../  %-.
                          t
                          7
                          .-( 4kê1
                                 7
                                 ..t
                                   - t).
                                       un(). Q-t:     ,y. r)t(y  ,j.     j c? u .    -t)-r' - .
            - tY tt'tc
                     ak ,
                     j.
                          /-krkc ' s <k:'(((-
                                            #t
                                             '-Y ,%
                                                  . .yut îr.Q) î              -ko,sc- t
                                                                              ,           AtA,                                   '
                                                                                                                                 .        -                                 .                                               .
                                                                                                                                                                                                                                '



                                                             .,.
                                                               -$
                                      t
                                      h
                                      ;-
                                       .j
                                        ..l
                                          -
                                          h-
                                          tjz -j
                                              -
                                                                     -.;      (-.k                                                                  -


                                                        t(rjîkjy,gj-a--wj ,
                                                 tj ,.:,)                                                                   :$ ,          .ss                           -


                                       . ï&j-
                                                                                     ,

            C/-.
               1(Cujq
                    ,f-%./  .kC ,.-                                        .
                                                                           )t. tgyj
                                                                                  v--
                                                                                  L
                                                                                  .              .
                                                                                                                .-                          ,
                                                                                                                                             ;
                                                                                                                                                        .-          -


             cw'.o ts'cv'
                        a tev'n                                                   k,o .
                                                                                      .
                                                                                      A'.h'-h                         cxt-
                                                                                                                         -'%' c;-/- .
                                                                                                                             .      Yk7L'h'-oct
                                                                                                                                              ':.h
            C
            X$
             n'O.CqZy
                    . .yï
                        .c,syy X jo u
                       . .
                                    s)A.
                                       c7jj!
                                           '                                  .
                                                                              .                                                                                                              o.
                                                                                                                                                                                             ..
                                                                                                                                                                                                        Y
        t&YjlGj
              '         -
                        .. ;.-.,.
                                #t,
                                  %' (k.
                                       ast  z'o.'
                                                -
                                                $l
                                                 o- c.w (Je (- N(;-jy
                                                                    '                                                                                                   . .              . .




            f'
             ttz'
                -v
                 .'
                  :.'-'
                      .l. .--e'hf u#'ï.
                                      rhtt%'. .k)èt
                                         '.        -()tK1 fe-.
                                                             '
                                                              ,
                                                              C'(.(!
                                                                   Ji
                                                                    '
                                                                    -tl-
                                                                       t
                                                                       f
                                                                       ,
                                                                       .
                                                                       k' '
                                                                          ct)i'()io .,                                               .
                                                                                                                                                                                                                                            .


                                         tk ;y k)g
                                          .
                                                  -

                                                    -R. <r
                                                 .Ci%
                                                    '    ;
                                                         '.%f
                                                         t' ) C,..z   k)
                                                                  tpkFt  h)$,
                                                                       .j.  4G
                                                                             ->na .
                                      ,

                       . . - ksy       ..
                                        (-
                                         t
                                         .,kt. yyj ,yj(
             qatk-
            .-
                 ï +/'
                     .
                     '
                      ,
                      '
                      .
                      '
                      )tt
                        )-î L  ..f
                                 -
                                 e:f
                     z'-ïnoclh-ioo .
                                    z
                                   'ï-
                                     .
                                        .-  -y.--- -q) g-y
                                     )t- cccso-ks, aoê
                                                         --.
                                                           y.--                                                                                                                                                .




        Yqt-fttitv6 ïA(.s
                        ,- tcoucs .m rï't- cyxco-ooatolckllr
                                          .
                                                           .)t
                                                             .'h
         ' ('î.
              -1A o ïhs', f  xf,L' gt-'
                                      ktoxvoaè..
                                               --                                         -. -




                                   /
                                   1
                                   ïe%9
                                      ,f
                                       t-
                                        tt;,jyky
                                               .,ykkj  ykqy oyojs.jjy
                                                    yok-            ksj                                                                                                                                  -




        7(-                                   '
                                                                 ,at-
                                                                    l1
                                                                     .7-
                               .
                                                                                                                                                               '                                    '
                                                                                                                                          . -.-         -     . . .. ..
                                                                                                                                                                      - .u -.                - -        ..         . ...                                            -
                                                                                                                                                                                                                                                                         ?
                                                                                                                       .
                                                                                                                                     .              *'                                   '                                                                               j
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                         j


                                                                                                                      ..
                                                                                                                       j1.
                                                                                                                         VoY,
                                                                                                                            au,
                                                                                                                              -s
                                                                                                                               .
                                                                                                                               1a
                                                                                                                                ,j c
                                                                                                                                   poksyz
                                                                                                                                   @
                                                                                                                                   a?  sjxs.. .=....
                                                                                                                                                   ..--itj                      .
                                                                                                                                                                                    .



                                                                                                                            -'
                                                                                                                            .
                                                                                                                             zE-
                                                                                                                             - !-
                                                                                                                                t
                                                                                                                                - M .o qu     -m .u
                                                                                                                                       %-...13 0
                                                                                                                                                                                                                                                                         l
                                                                                                                            . . .           0.. (* ..                               .,       . .-  '
                                                                                                                                                                                                   -'& .                                                            ..   I
                                                                                                                                                                                                                                                                         .
                                                                                                                                 VC-
                                                                                                                                   Q-WMV      >/.e4                     1
                                                                                                                                 Ro Gev.G-daoo s-  tcxkko-m L 3 z.b $<.'f                                                                       .
Case 1:18-cr-00025-JPJ-PMS Document 1135 Filed 05/26/20 Page 4 of 5 Pageid#: 14275




                               Cerv cateJ/sczrWçc
     Thî
      J.,
          slçtocer#X thatIFzcreseqedafrzlcandcorrectcop.x.
                                                         poftkeforegolng:
        Y è#-
            iôo *
                V àc k)ub(
                         .ckay zecb<azx.
                                     . sqhbi
                                           o
    vnon /âeJ/Jl/B*;gzddrenseh âzr/crfzzgthzJczac.fn Jsealed,zJvcJw#*,tîtmrîng'
    .


    sum cietdpostageforfç/fpel viafAdUnitedStatqsPostalScrpfcëtot             '
                        d 4> /K ar w As-        - = cwg w
                        .
                            Jz,& .       a. c r - zswox y
                        reé
                         a oaowv
                             Yearv mD/
                                     .37-
                                       n I'
                                          eoF
                                           u e/pwz
                                               zv c.a
                                                   cm
                                                    w v
                                                      o.
                                                      zw

                       W             bo&j zz         x < z yo
                                                         #

    An4drl/-er:îtinfârp/.  ç/cfboxprovîhiforfzjzxcêc,
                                                    çon'
                                                       /âcgrounh /J/âe#'
                                                                       '#gcJ
    Correc''
          fmac/Iqstîtutlon'
                          atTcflcàc-
                                   vcc,Florîda,JCJ#Jon //Jâ 1%l-h 4c4of          .

        .      # 2* 4 5                                   '

                                               '
                                                                            '
                                                         a




                                                    Bu Asv' w pouzt
                                                    zegâ/rr#si#           ' G -N N          -
                                                   FcI n llclzcazee
                                                     .           .                                @
                                                             '
                                                                     ce         N O 3 oA 3'f&G
                                               katiœhassve,zorjgc>                       y u /p


   zfffgc/f/zlifdezmedFk Lb at//JC'/f#zi,fffçdelîvqrqitèprlsohgvâ/rz'
                                                                    /sg':            .

   SeeHoustonw Lack.487US1t6,101L.W 2*24.$,j08,kCk 2/79(1988)
*
'
        ,'              ' w
                            %..                                            -
                                                                                                              .                                              'qq
        Ja.
            ;s- - s     t #A                                                                                       -
            ..
             .' : Case
                    i . %1:18-cr-00025-JPJ-PMS
                    .      y     '!
                                  ;                                                                 Document 1135 Filed 05/26/20 Page 5 of 5 Pageid#: 14276
            ..' '
            s                    $ $'                1Z:'.                                                                            .
            ,,               ,    '              .       ,..
             /                                  ! ''
            '..p                  %'                ''
             zC
              :     ,
                                                          w.
                   .Jt
                     o .j . .., x
                    .> q
                       j
                       r%.  . ....y':....'
                                         xs                                                              k                            .
                                                                                                                                      r-
                                                                                                                                       .-.
                       '

                         ...T;k'.j                                                                                                       --
                     ...'
                                 . j
                    i'
                     .   -:'. . 4;'..
                                  -                                                                                                   *-...
                     :           ,              .
                                                     j                                                                                r-
                                                                                                                                       -
                   :. t2
                       .
                       '
                       'j.. ..;
                              ..
                             . .;
                                                                                                                                      ..m.
                                                                                                                                        ..>
                    j14<.            .: .  .                                                                                           a
                        . .
                    .
                        .
                        .                ...                                                             %
                   i1:
                      J   x
                     54 .:k
                        '-
                           p.
                          'h'
                            v. .T
                                .   . .
                                      ;
                                    . ..
                                       ,
                                       . .                .
                                                                                                                                      .
                                                                                                                                      ..
                                                                                                                                       >..
                                                                                                                                       .
                                                                                                                                      r>
                                                                                                                                      -
                   t:,s.:w
                    '      i' .
                            % . E1
                              '       ..;.                     '
                                                                                                                                      a..>
                                                                                                                                      *- .
                      &'F; ... 1
                       c:   %
                            .   .  %.4.t
                                ... . , .
                                        .       .,
                                                    '
                                                                       .
                                                                                                              N                       -.
                                                                                                                                      .-
                                                                                                                                       '
                                                                                                                                       p*
                                                                                                                                       a-.
                        .
                              #7% T     'u.                                                                               N . :=..
                             4....
                                 '.t
                                   : ..
                                      ,!%*/                                                                                          's--
             ' i
             . I
               '
               ,
               .3             ,
                              K+
                               't                                                                                                      --
               -3
                :,
                ,
                --,            .
                               ..
                                .                                                            ---'
                  !-.         ....     .. ,..                                                   .                                      -
                                                                                                                                       .
                                                                                                                                       -!:',.:,-':--,.
                    c
                    .
                    ?
                    .'.e.x'
                          l X ;e*                                                                                           ' ..Yo-
                                                                                                                                  mo-l
                    .L4)ê
                        'c/
                         I
                         e. .:
                             ;>.1
                                .
                                t
                                .                                                       .                                    . .>>..                         'I
                                  .g.!ég                                       .                                                      ..  .
                             t
                             k%'r
                                .
                                J
                                l
                                'ï .
                                   z,p
                                     (::.'
                                         u
                                         .                                                                                           --
                                                                                                                                     e.*.'-                      :
                             '.       *p1                                                   .                                         .-
                             ;-NZ! .L.A.x
                                        ..
                                         j
                                         .                                                                                            .2.:.
                                                                                                                                     -.   -              .   .
                             e'
                             ..+J.
                                a.           Pe.
                                               ..
                                                .                                                                                     v
                                                                                                                                      -v '
                             M'4. c
                             f    4.
                                  '
                                  .j.'      . x                                                                                       F
                             ,
                             ;ix. Nk
                                   =.                                                                                             . -
                             Awn r
                             .
                                  *!..                                                  .                                         '
                                                                                                                                  .
                                                                                                                                  P>
                                                                                                                                   *,.
                                                                                                                                    - *' '
                                                                                                                                     X.                      .
                             #,
                              J                M.                              * ev                      .'                      '*e- '
                             ,.jt' .       .!
                                            N..
                                              J
                                              '
                                              .                                    QY                                            -Q '
                                                                                                                                 M
                             V..V               '                                       .                             .          . z-
                             q; ,&             ..
                                   .
                             >  '
                                .e.
                                  .                                                                                   .      .           .
                                                          i                             '.
                                                          !                                                                                  .               .

                                                         ?
                                                                                   %                 .
                                                                                                                                  .  1
                                                                                                                                     2I
                                                                                                                                      .
                                                                                                                                      r
                                                                                                                                      .
                                                                                                                                      i.
                                                                                         jjyy 4                                   p
                                                                                                                                  (1.
                                                                                                                                  ym1
                                                                                                                                    y                    .

                                                                                                                                  l.
                                                                                                                                   Q                     .
                                                                                                                                  (hl
                                                                                                                                 '&I
                                                                                                                                 #
    .                                                                                                                            .1
                                                                                                                  '               1.
                                                                                                                                  1!j
                                                                                                                                 *i*îl
                                                                                                                                 .
                                                     .
                                                                                                         .
                                                                                                                             .
                                                                                                                                 .,$'k!
                                                                                                                                 j    C                  I
                                                                                                                                 1J*l-
                                                                                                                                 l5k
                                                                                                                                   .j

        Q
        &
        c
        e

        G
    fx
        < '
        O
        w                   w
                            %
                            V X                      .   J
    'o                                 Q kk
                                       Q                  -
                            l r
    c
    T                   -è N                         *
    Q                                                %             -
    %                                                &             u                                                                         .
    '                                                    x         -
                    U                  *   .         .             m
                                        x            -% c
    2                                                .
